                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

CHIJIOKE JOSHUA OKORIE,

                            Plaintiff,

v.                                                        Case No. 19-2229-JAR

KIRSTJEN NIELSON in her official capacity
as Secretary of the U.S. Department of Homeland
Security, et al.,

                            Respondents.


                                          ORDER

       Plaintiff filed this naturalization action on December 1, 2018,1 which was

transferred from the District of Western Missouri to the District of Kansas on May 13,

2019.2 Respondents filed a motion to dismiss on July 1, 2019, plaintiff filed his response

on July 22, 2019, and respondents’ reply is due on August 19, 2019. The court entered an

initial scheduling order on July 30, 2019, which set deadlines for the parties to confer ahead

of the scheduling conference, set for August 27, 2019.3

       After conferring, the parties have jointly requested via email that the court postpone

the scheduling conference, as well as the August 13, 2019 deadline to submit a planning

meeting report. For good cause shown under Fed. R. Civ. P. 16(b)(2), the court grants the



1
  ECF No. 1.
2
  ECF No. 17.
3
  ECF No. 31.
                                              1

O:\ORDERS\19-2229-JAR-ORDER.DOCX
parties’ requests. The scheduling conference is canceled, and the parties are relieved of

their obligation to submit a planning meeting report. The court will defer entering a

scheduling order at this time.

         Further, all discovery is stayed pending Chief District Judge Julie A. Robinson’s

ruling on the motion to dismiss (ECF No. 26). The parties shall confer and submit a

planning meeting report within 14 days of Judge Robinson’s ruling if the case remains at

issue.

         IT IS SO ORDERED.

         Dated August 7, 2019, at Kansas City, Kansas.

                                                  s/ James P. O’Hara
                                                 James P. O’Hara
                                                 U.S. Magistrate Judge




                                             2

O:\ORDERS\19-2229-JAR-ORDER.DOCX
